DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/8/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,504,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 8, 10-19, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 8, by the limitation that performing the etch back operation comprises leaving the planarization etch stop layer in the periphery region when the portion of the planarization etch stop layer in the memory region is removed.
In claim 15, by the limitation of forming a sidewall spacer layer in the memory region and the periphery region over the plurality of MTJs and forming an oxide layer in the memory region over the sidewall spacer layer and in a periphery region adjacent to the memory region;
In claim 21, by the limitation the performing of the etch back operation comprises leaving the sacrificial layer in the periphery region when the portion of the sacrificial layer in the memory region is removed.
Claims 10-14 and 28-29 depend on claim 8.  Claims 16-19 depend on claim 15.  Claims 22-27 depend on claim 21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/12/2021